Citation Nr: 1343352	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  10-41 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

W. Doernberg, Associate Counsel



INTRODUCTION

The Veteran served on active military duty from March 1985 to May 2007.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim.  Specifically, a VA examination should be scheduled and completed.

The Veteran argues that he is entitled to a rating in excess of 10 percent for service-connected PTSD.  The Veteran was afforded a VA psychological examination in March 2008.  VA treatment records reflect that the Veteran has continued psychological treatment.  In a January 2013 statement, the Veteran states that he is experiencing increased symptoms of PTSD including increased memory loss, suspiciousness, and anxiety.  It is therefore necessary to obtain a VA examination to determine the severity of the Veteran's current PTSD symptoms.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to identify all sources of treatment that he has received for his claimed PTSD and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO/AMC should obtain copies of the complete records of all such treatment and evaluation from all identified sources.

Updated treatment records from the VA Health Care System should be requested and associated with the claims file.  

2.  After completion of the above, the RO shall schedule the Veteran for a VA psychiatric examination to determine the current severity of his PTSD.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms.  

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

